DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this application filed on 04/29/21
Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device for the remote deactivation of pathogens, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/22.
Applicant’s election without traverse of claims 1-15 and 18-20 in the reply filed on 02/14/22 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: Prior art cited in the specification should be submitted in an Information Disclosure Statement, Form 1449/PTO. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8; Applicant recites the limitation “at least initially resistant to degradation”. The examiner is unable to ascertain what initially represents before degradation starts. How many hours or 
In claim 1, lines 13-14; Applicant recites the limitation “collimated, if necessary,”. The examiner is unable to understand and ascertain what “if necessary” represent. And one of ordinary skill the art reading the disclosure will not be able to understand what are the necessary reason(s) to collimate or not collimate the light. It is respectfully requested that Applicant either add the reason(s) that represent “if necessary” or delete this phrase. The same applies to claim 5, line 11.
In claim 5, lines 18-19; Applicant recites the term “possibly infected”. The examiner is unable to understand what possible infected represents. And is therefore, unable to determine the metes and bounds of claim 5. It is respectfully requested that Applicant delete this term. The same applies to lines 21, 23, and 26. The same applies to claims 6-9 and 20.
Claim 4 is a device claim that solely recites steps of a method claim. Again, the examiner is unable to determine the metes and bounds of claim 4. Applicant is respectfully requested to delete the steps and be amended to recite structural limitations.
In claim 5, lines 23-24, Applicant recites the terms “at a desired distance and within a desired reasonable time period”.  
The examiner is unable to understand and ascertain what “a desired distance and a desired reasonable time period” represent. And one of ordinary skill the art reading the disclosure will not be able to understand what this term clearly means and represents. And the examiner is unable to determine the metes and bounds of claim 5. It is respectfully requested that Applicant substitute the relative terms with time intervals or delete those terms. The same applies to claim 7, line 5.
Claim 5 recites the limitation "the laser light source" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the distal end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt et al. (US 2003/0017073 A1).
Eckhardt et al. discloses a device (Fig.1:1) for the remote eradication of pathogens comprising: 
a) a UV light source (Fig.1:7), comprising a laser [0037], or an LED [0037] that is capable of generating a power output of at least 2 mW, with a UV light output at a wave length level between 250nm and 340nm [0055], providing pathogen deactivation by RNA and/or DNA disruption, 
b) a tangible solid or solid containing liquid transmission medium, having a proximal end and a distal end [0089], which tangible transmission medium is at least initially resistant to 
c) an optical interface (Fig.15A:65) between the UV light source and the tangible transmission medium whereby emitted UV light from the laser light source is capable of being directed within the acceptance angle [0048] and UV light from an LED light source is collected from the LED light source [0037], collimated, if necessary, is collected from the-light source and directed into a proximal end of the tangible transmission medium within the acceptance angle and transmitted through the tangible transmission medium, and 
Wherein UV light is emitted from a distal end of the tangible transmission medium [0088] and is directed against pathogens, in proximity to the distal end, at a UV power level and proximate distance sufficient to substantially effectively deactivate the pathogens RNA and or DNA of the pathogens [0034] within a reasonable period of time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 2003/0017073 A1).
Regarding claim 5, Eckhardt et al. discloses a method for disinfecting pathogens from pathogen infected areas inaccessible to direct UV light [0034] , comprising the steps of:
 i) optically combining an LED UV light source, with a power output [0064] with a UV light output at a wave length level between 250nm and 285nm [0065], with a first end of a fiber optic cable 0088-0089] comprising at least one segment and at least initially resistant to the UV light output, the fiber optic cable having an acceptance angle [0048] at the first end, for the UV light at the UV wave length level between 250nm and 285nm [0065], the optical combining being effected by means of (this phrase invokes 112(f) and is equivalent to light collector 65) an optical interface between the LED UV light source [0037] and the first end of the fiber optic cable, whereby emitted UV light from the laser light source [0037] is deemed to be directed within the acceptance angle [0048] whereby scattered UV light from the LED UV light source is collected [0085] from the UV LED light source, collimated [0085], if necessary, and transmitted through the fiber optic cable and emitted out of a second end [0088-0089] thereof
ii) configuring and dimensioning [0034] at least a portion of the distal end of the light transmission member to be capable of being inserted into or adjacent an inaccessible pathogen infected or possibly pathogen infected area, to an extent that light transmitted through the fiber optic cable and 
 iii) providing the emitted UV light from the second distal end with a power intensity [0064] sufficient to disinfect the pathogen infected or possibly infected area from pathogens at a desired distance and within a desired reasonable time period [0034]; and
iv) inserting [0033-0034] the fiber optic cable directly light transmission member into or directly adjacent to the pathogen infected or possibly infected area and providing UV light thereto with the sufficient power level at a proximate distance with the second end of the fiber optic cable being provided with an integral treatment for radial UV light diffusion.
Eckhardt et al. appears silent to explicitly disclose a value for the power output.
Eckhardt et al. does disclose intensity values and energy values as well [0064] which are deemed to represent power output values. In addition, Eckhardt et al. teaches that the sterilization dosage is selectable [0080]. Clearly, one of ordinary skill in the art would readily recognize that certain parts of catheters would require different power values to achieve the desired level of sterilization including at least 2 mW, or other power output values greater or less than 2 mW. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Eckhardt et al. inherent power output values to lower or higher values, including at least 2 mW in order to be able to sterilize different types of catheters with different levels of decontamination. 
Regarding claim 6, Eckhardt et al. discloses that the pathogen infected area or possibly pathogen infected area is human [0033-0034] or animal blood, within the human or animal, and the low UV attenuation fiber optic cable is inserted within a blood vessel of the human or animal and wherein blood circulation brings infecting pathogens into proximity to UV light emitted from the fiber optic cable [0088-0089].

Regarding claim 8, Eckhardt et al. discloses that wherein the pathogen infected or possibly pathogen infected area is at least one of an instrument channel [0033-0034], suction channel, combined instrument and, suction channel, water channel and air channel of an endoscope.
Regarding claim 13, Eckhardt et al. discloses that wherein the UV light collection structure [0084-0087] is configured to provide the steps of: 
i) collecting [0086] and collimating scattered UV light emitted from a widely scattering non-coherent light source LED to a diameter effective to permit capture by the fiber optic cable of a substantial portion of non-coherent light emitted by the light source;
ii) introducing [0086 and 0088-0089] the collimated light into the low UV attenuation light transmitting fiber optic cable of a diameter at least substantially equal to that of the collimated light;
iii) focusing [0088-0089] the collimated light to a focal point into a smaller diameter fiber optic cable of desired size; and 
iv) emitting light from the smaller diameter fiber optic cable [0088-0089] transmitting-medium for pathogen deactivation.
Regarding claim 19, Eckhardt et al. discloses that wherein the pathogen infected area is infected with mold, fungus or mildew [0027].


s 2-4, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 2003/0017073 A1) as applied to claims 1, 5, and further in view of Rogers et al. (US 2014/0128943 A1).
Regarding claims 2 and 15, Eckhardt et al. appears silent to teach the use of a light emitting die and butt coupling.
Rogers et al. discloses an implantable illumination system (Fig.12) that uses fiber optic cable [0037] and LED sources [0060] since the system application includes wound healing, microbe-killing and anti-inflammatory space [0070]. Rogers et al. further discloses that the system includes a light emitting die [0056] for their high lumen/watt efficient LEDs [0056], and Butt-Coupling (TABLE 1). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Rogers et al. light emitting die/Butt Coupling to Eckhardt et al. device and method in order to enable Eckhardt et al. device/method to heal wounds and kill microbes.
Regarding claim 3, the light emitting diode [0037] of Eckhardt et al. disclose is capable of providing a UV light emission output at a wave length level between 250nm and 285nm [0065], with a power output of at least 40 mW [0064] and wherein UV light emitted from the fiber optic cable [0088-0089] and directed against the pathogen, in proximity thereto, is at a level of at least 2mW/cm.
Regarding claim 4, Eckhardt et al. discloses that the optical interface [0085-0087] comprises a UV light collection structure (Fig.15A:65) configured to provide the: 
collecting and collimating [0086] of scattered UV light emitted from a widely scattering non-coherent light source LED to a diameter effective to permit capture by the fiber. optic cable of a substantial portion of non-coherent light emitted by the light source; 
ii) introduction [0084-0087] of the collimated light into the low UV attenuation fiber optic cable of a diameter at least substantially equal to that of the collimated light; 
iii) focusing the collimated light [0086] to a focal point into a smaller diameter transmitting medium of | desired size; and
 iv) emitting light [0088-0089] from the smaller diameter transmitting medium for pathogen deactivation.
Regarding claim 18, Eckhardt et al. discloses that the UV light emitted from the distal second end of the fiber optic cable, and directed against a pathogen in proximity thereto, is configured to be at a power level.
Eckhardt et al. appears silent to explicitly disclose a value for the power output.
Eckhardt et al. does disclose intensity values and energy values as well [0064] which are deemed to represent power output values. In addition, Eckhardt et al. teaches that the sterilization dosage is selectable [0080]. Clearly, one of ordinary skill in the art would readily recognize that certain parts of catheters would require different power values to achieve the desired level of sterilization including at least 2 mW, or other power output values greater or less than 2 mW. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Eckhardt et al. inherent power output values to lower or higher values, including at least 2 mW in order to be able to sterilize different types of catheters with different levels of decontamination. 
Claims 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 2003/0017073 A1) as applied to claims 1, 5, and further in view of Eckhardt et al. (US 2003/0018373 A1).
Regarding claims 9, 12, and 20, Eckhardt et al. (US/073) appears silent to disclose the combined use of fiber optic cables with catheters and endoscopes.
Eckhardt et al. (US/373) discloses the use of an endoscope [0037] in order to breach the skin. Eckhardt et al. further teaches sterilizing tissue and/or an inserted catheter [0030] using UV LEDs [0031-0032]. 
	Regarding claim 10, Eckhardt et al. discloses that the tangible transmission medium [0088-0089] is capable of being configured to be extendible and retractable within the insertion channel for controlled positioning of UV light emission onto the pathogen infected areas [0033-0034].
Regarding claim 11, Eckhardt et al. discloses that the light source [0037] for emitting UV light comprises at least one light emitting diode (LED) comprising a light emitting die, and wherein the initially resistant tangible transmission medium comprises a low UV attenuation [0085-0087] fiber optic cable [0088-0089] comprised of at least one segment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 2003/0017073 A1) in view of Rogers et al. (US 2014/0128943 A1) as applied to claim 3, and further in view of Chen (US 2002/0127224 A1).
The combined Eckhardt et al. device appears silent to using TIR lens.
Chen discloses a photodynamic therapy device [0002] that uses a total internal reflection lens since such a lens concentrates light from a light source upon a desired area such as a tumor [0012]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Chen TIR lens to the combined Eckhardt et al. device such a lens concentrates light from a light source upon a desired area such as a tumor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798